United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1286
                         ___________________________

                              Rodney Lamont Sanders

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                              United States of America

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 26, 2018
                             Filed: January 8, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     Rodney Sanders appeals the district court’s1 denial of his 18 U.S.C. § 983(e)
motion to set aside a civil forfeiture of property. He argues that he did not receive

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
notice of the forfeiture proceeding and that the government failed to take “reasonable
steps” to ensure he received notice. Id. § 983(e)(1)(A). We review the court’s factual
findings for clear error and its legal conclusions de novo. See United States v.
Crumble, 878 F.3d 656, 659 (8th Cir. 2018); United States v. Quintero, 648 F.3d 660,
665 (8th Cir. 2011).

       Having carefully reviewed the record and the parties’ arguments on appeal, we
conclude that the government took “reasonable steps” to notify Sanders of the
forfeiture proceeding, even if the notice did not reach him. 18 U.S.C. § 983(e)(1)(A);
cf. Dusenbery v. United States, 534 U.S. 161, 168–73 (2002) (describing the due-
process requirements for notice of a forfeiture proceeding and stating that actual
notice is not required). Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.
                         ______________________________




                                         -2-